Case 1:21-cr-20408-TLL-PTM ECF No. 1, PagelD.1 Filed 06/16/21 Page 1 of 4 @)

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

NORTHERN DIVISION
UNITED STATES OF AMERICA, JUN 16 2021
HS Meret ec ier
Plaintiff, STINT Aaa
y Case: 1:21-cr-20408 9 MICHIGAN

Judge: Ludington, Thomas L.
MJ: Morris, Patricia T.

Filed: 06-16-2021
TRINITY DALLAS DONLEY, SEALED MATTER (tt)

Defendant.

 

INDICTMENT

 

THE GRAND JURY CHARGES:

Possession with Intent to Distribute Methamphetamine
(21 U.S.C. § 841(a)(1))

On or about May 3, 2021, in the Eastern District of Michigan, Trinity Dallas
Donley knowingly possessed with intent to distribute 50 grams or more of a
mixture or substance containing a detectable amount of methamphetamine, a

Schedule II controlled substance, in violation of 21 U.S.C. § 841(a)(1).

1 of 3

 

 

 
Case 1:21-cr-20408-TLL-PTM ECF No. 1, PagelD.2 Filed 06/16/21 Page 2 of 4

FORFEITURE ALLEGATION

Pursuant to Fed. R. Cr. P. 32.2(a), the government hereby provides notice to
the defendant of its intention to seek forfeiture of all proceeds, direct or indirect, or
property traceable thereto, all property that facilitated the commission of the
violations alleged, or property traceable thereto, and all property involved in, or

property traceable thereto, of the violations set for in this.

Substitute Assets: If the property described above as being subject to

forfeiture, as a result of any act or omission of Defendant:

a. Cannot be located upon the exercise of due diligence;

b. Has been transferred or sold to, or deposited with, a third party;
c. Has been placed beyond the jurisdiction of the Court;

d. Has been substantially diminished in value; or

e. Has been commingled with other property that cannot be divided
without difficulty;

the United States of America shall be entitled to forfeiture of substitute property

‘2 o0f3

 

 
Case 1:21-cr-20408-TLL-PTM ECF No. 1, PagelD.3 Filed 06/16/21 Page 3 of 4

pursuant to Title 21, United States Code, Section 853(p), and Title 28, United

States Code, Section 2461(c).

Dated: June 16, 2021

SAIMA S. MOHSIN
Acting United States Attorney

ANTHONY P. VANCE
Assistant United States Attorney
Chief, Branch Offices

3 of 3

THIS IS A TRUE BILL

s/Grand Jury Foreperson
GRAND JURY FOREPERSON

s/Roy R. Kranz

ROY R. KRANZ

Assistant U.S. Attorney

101 First Street, Suite 200

Bay City, Michigan 48708-5747
989-895-5712
Roy.kranz@usdoj.gov

P56903

 

 
Case 1:21-cr-20408-TLL-PTM ECF No. 1, PagelD.4 Filed 06/16/21 Page 4 of 4

Companion Case information MUST be completed by AU’ ©
Case: 1:21-cr-20408

United States District Court Criminal Case Cov Judge: Ludington, Thomas L.
Eastern District of Michigan MJ: Morris, Patricia T.

Filed: 06-16-2021

NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to comp| SEALED MATTER (tt)

 

 

 

Companion Case Number:

 

 

This may be a companion case based upon LCrR 57.10 (b)(4)': Judge Assigned:

 

 

 

 

 

 

0 Yes x No AUSA’s Initials: RRK
Case Title: USA v. Trinity Dallas Donley { L E
County where offense occurred: Isabella County C HUN 16 2021
Check One: _ Felony XMisdemeanor Petty us. vist con

X__Indictment/ Information --- no prior complaint.
Indictment/___ Information --- based upon prior complaint []
Indictment/____Information --- based upon LCrR 57.10 (d) [Complete Superseding section below].

Superseding Case Information

 

 

Superseding to Case No: Judge:
O Corrects errors; no additional charges or defendants.
O Involves, for plea purposes, different charges or adds counts.
O Embraces same subject matter but adds the additional defendants or charges below:
Defendant name Charges Prior Complaint (if applicable)

 

 

Please take notice that the below listed Assistant United States Attorney is the attorney of record for
the above captioned case.

s/Roy R. Kranz
Date: June 16, 2021 Roy R. Kranz
Assistant United States Attorney
| 101 First Street, Suite 200, Bay City, MI 48708
Phone: 989-895-5712
Fax: 989-895-5790
E-Mail address: roy.kranz@usdoj.gov
Attorney Bar #: P56903

 

‘ Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, (2) the same or related parties are present, and the cases arise out of the
same transaction or occurrence. Cases may be companion cases even though one of them may have already been terminated.

 
